Citation Nr: 1401099	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-06 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, P.W.M and A.M.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1980.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2008 rating decision of the VA Regional Office in St. St Petersburg, Florida that denied entitlement to a total disability evaluation based on individual unemployability.

The Veteran was afforded a Travel Board hearing in November 2010 before a Veterans Law Judge who subsequently retired from the Board.  The transcript is of record.  The appellant did not respond to the Board's March 2013 letter asking if he desired a hearing before another Veterans Law Judge pursuant to 38 U.S.C.A. § 7197(c) (West 2002); 38 C.F.R. § 20.707 (2013).  The Board will thus consider the testimony and any evidence presented at the November 2010 proceeding. 

The case was remanded for further development by Board decisions in February 2011 and May 2013.  

Following review of the record, this appeal is REMANDED to the Department of Veterans Affairs Regional Office (RO).  VA will notify the appellant if further action is required.

This appeal was processed using Virtual VA/Veterans Benefits Management System (VBMS) paperless claims processing.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.


REMAND

The Veteran asserts that he is totally disabled and unable to obtain or engage in gainful employment due to service-connected disorders of coronary artery disease with associated hypertension, chronic focal and segmental glomerulosclerosis with proteinuria, anemia and renal osteodystrophy, hypertension and erectile dysfunction.  His service connected disorders have a combined 80 percent rating, and he contends that total disability evaluation based on individual unemployability due to service connected disorders is warranted.  

At the outset, review of Virtual VA discloses that following a supplemental statement of the case in August 2013, additional clinical evidence was associated with the record that is pertinent to the claim of total disability evaluation based on individual unemployability due to service connected disorders.  This evidence dates through December 2013 and has not previously been considered in the adjudication of the claim.  Neither the Veteran nor his representative has waived consideration of this evidence by the agency of original jurisdiction.  The Board cannot consider this evidence in the first instance and must remand this information to the RO for a supplemental statement of the case. See 38 C.F.R. §§ 19.38, 20.1304(c) (2013).

The record reflects that the Veteran was afforded VA examinations in July 2013 to address his entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  It appears that a single examiner performed five different examinations in this regard.  This was followed by a synopsis of the findings and opinions pertaining to employability, with supporting clinical authority, by an Appeals Management Center (AMC) staff physician in August 2013.  

The Board in May 2013 directed that the examining VA clinician review the claims folder and have access to Virtual VA records in arriving at a determination of unemployability or the degree of functional impairment.  The Board observes, however, that prior to each examination, the VA examiner specifically stated that the claims folder was not reviewed and that only the Veterans Health Administration (VA treatment) records were considered.  Although he or she subsequently indicated in an August 2013 clinical entry that the claims folder was reviewed at the time of examination in July 2013, this is clearly contrary to what was noted on the date of examination.  There is no mention that Virtual VA records were perused.  (N.B. Records on VA's Computerized Patient Records System are not necessarily identical to those which have been posted on Virtual VA.)  Further, given that the records have been moved to the VBMS system, the Board has no assurance that the examiner had access to, or that the examiner reviewed all records pertinent to the appellant's claim.  As such, the Board finds that the July 2013 examination reports are inadequate for adjudication purposes and that the case must be remanded for further development.  A remand by the Board confers on the appellant a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet.App. 268, 271 (1998)  

As such, the Board is of the opinion that the Veteran must be afforded additional VA examination.  It is unfortunate that the case must be remanded once again.  However, the Board would be remiss in its duty to assist and afford the appellant every consideration of due process if it did not ensure that each examination request is properly and completely accomplished. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for examinations by VA examiners with appropriate expertise (preferably by physicians who have not seen the appellant previously) to evaluate the status of his coronary artery disease and hypertension, and chronic focal and segmental glomerulosclerosis with all associated symptoms.  The examiners must be provided access to both Virtual VA and VBMS data bases and a copy of this remand must be made available to the examiners for review.  The examiners must acknowledge their review of these data bases.  All indicated tests and studies should be conducted and clinical findings should be reported in detail.  In addition to completing the disability benefits questionnaire pertaining to these disorders, the examining physicians are to provide a detailed statement addressing the degree of functional impairment associated with each service-connected disorder and all associated symptomatology.  A complete rationale must be provided for any opinion offered. 

2.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The RO must ensure that the examining physicians document their consideration of the Virtual VA and VBMS data bases.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

3.  The Veteran is to be notified that it is his responsibility to report for all examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any ordered examination, documentation must be obtained which reflects notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice is returned as undeliverable.  

4.  After taking any further development deemed appropriate, readjudicate the claim.  If the benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

